Hurt, Judge.
This is a conviction for keeping and exhibiting, for the purpose of gaming, a gaming table and bank.
The court instructed the jury, in substance, that, if they found the defendant guilty, they should assess his punishment by fine not less than twenty-five nor more than one hundred dollars, and by imprisonment not less than five nor more than twenty days. The penalty, so far as the imprisonment is concerned, is not correct. (Hunt v. The State, 22 Texas Ct. App., 396.)
The Act of March 19, 1885, is unconstitutional, but this does not affect the validity of Article 358 of Penal Code, under which this case should have been tried.
The judgment is reversed and the cause remanded.

Reversed and remanded.